Name: Commission Regulation (EEC) No 2790/91 of 24 September 1991 amending Regulation (EEC) No 2047/84 determining the rice intervention centres other than Vercelli
 Type: Regulation
 Subject Matter: competition;  trade policy;  plant product;  prices
 Date Published: nan

 25. 9. 91 Official Journal of the European Communities No L 269/15 COMMISSION REGULATION (EEC) No 2790/91 of 24 September 1991 amending Regulation (EEC) No 2047/84 determining the rice intervention centres other than Vercelli Intervention centreRegion Beira Litoral  Granja do Vimeiro  Soure  Leiria  Lourinha Ribatejo  Coruche THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organizationof the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Article 4 (5) thereof, Whereas the intervention centres are laid down in Commission Regulation (EEC) No 2047/84 (3), as last amended by Regulation (EEC) No 560/91 (4) ; whereas, under the terms of the consultations provided for under Article 4 (5) of Regulation (EEC) No 1418/76, the list of centres should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,  Mora  Avis  Ponte de Sor  Azumbaja  Grandola  PegÃ µes  Ferreira do Alentejo.' Alentejo Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1991 . HAS ADOPTED THIS REGULATION : Article 1 The section headed *5 Portugal' in the Annex to Regula ­ tion (EEC) No 2047/84 is hereby replaced by : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 177, 24. 6. 1989, p. 1 . O OJ No L 190, 18 . 7. 1984, p. 5. (4) OJ No L 62, 8 . 3 . 1991 , p. 26.